     Case 3:21-cv-00271-DMS-BGS Document 10 Filed 05/10/21 PageID.224 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10    KIMBERLY GROSS,                                    Case No.: 21-cv-0271-DMS-BGS
11                                      Plaintiff,
                                                         ORDER RE: ORAL ARGUMENT
12    v.
13    GG HOMES, INC.,
14                                  Defendants.
15
16
17         Defendant GG Homes, Inc.’s motion to dismiss and to strike is currently scheduled
18   for hearing on May 14, 2021. The Court finds this matter suitable for decision without oral
19   argument pursuant to Civil Local Rule 7.1(d)(1). Accordingly, the May 14, 2021 hearing
20   is vacated.
21         IT IS SO ORDERED.
22   Dated: May 10, 2021                         ___________________________
23                                               Hon. Dana M. Sabraw
24                                               Unites States Chief District Judge

25
26
27
28

                                                     1
                                                                               21-cv-0271-DMS-BGS
